Bloodworth, J.
1. There is ample evidence to support the verdict of guilty of manufacturing alchoholic liquors. Belcher v. State, 25 Ga. App. 493 (103 S. E. 852).
2. The complaint that the court erred “ in failing to instruct the jury the definition of attempt to commit the crime charged in the indict ment” is without merit. The judge did charge, if the jury had a reasonable doubt of the defendant being guilty of manufacturing intoxicating liquors, “then acquit him of that offense; then you will have the right, if you are satisfied beyond a reasonable doubt that the defendant did attempt to make alcoholic liquors, to return a verdict of that character. You have the right, under this evidence, to do that if you believe that to be the truth of this transaction;” and the court then instructed them as to the form of the verdict in the event they should conclude that the defendant was guilty only of the attempt to make intoxicating liquor.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.